     6:21-cv-01656-HMH             Date Filed 08/19/21    Entry Number 13         Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Robert G. Massey,                             )       Case No.: 6:21-1656-HMH
                                              )
                      Plaintiff,              )
                                              )
v.                                            )       NOTICE OF SETTLEMENT
                                              )
Reliance Standard Life Insurance              )
Company,                                      )
                                              )
                      Defendant.              )

       Plaintiff, on behalf of the parties, hereby respectfully gives the court notice that the

matter sub judice has settled and the court may issue a Rubin order. As soon as the closing

papers have been properly executed, the parties will forward them over to the court.



                                              s/ Nathaniel W. Bax
                                              Nathaniel W. Bax, Esq.
                                              Federal Bar #: 09835
                                              FOSTER LAW FIRM, LLC
                                              PO Box 2123
                                              Greenville, SC 29602
                                              (864) 242-6200
                                              (864) 233-0290 (facsimile)
                                              E-mail: nbax@fosterfoster.com

Date: August 19, 2021                         Attorneys for Plaintiff
